Citation Nr: 0836992	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  05-36 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for a right knee 
disorder.

4.  Entitlement to service connection for a right ankle 
disorder.

5.  Entitlement to service connection for hearing loss.

6.  Entitlement to service connection for a left ear drum 
disorder.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to service connection for a heart disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from September 1977 to 
September 1980, from September 2001 to September 2002, and 
from January 2003 to October 2003.  He also has a current 400 
day period of active duty which began in January 2008.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida Regional Office 
(RO).   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his Substantive Appeal statement dated in September 2005, 
the veteran requested a BVA hearing at the RO.  Such a 
hearing was scheduled for March 2008.  Prior to the hearing, 
in January 2008, the veteran wrote to the RO and stated that 
in January 2008 he was being "activated" for a 400 day 
period of active service.  He requested that the hearing be 
postponed until after his period of active service had been 
completed.  The RO then cancelled the March 2008 hearing, but 
rescheduled it for September 2008.  Significantly, however, 
in light of the 400 day duration of the veteran's period of 
active duty which began in January 2008, the September 2008 
hearing date was too soon as the veteran is still on active 
duty.  In light of this, another hearing should be scheduled 
on a date after the completion of the 400 day period of 
active duty.

A hearing before a traveling Veterans Law Judge or via 
videoconference must be scheduled at the RO level, and, 
accordingly, a remand is required.  See Bernard v. Brown, 4 
Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. § 7104(a) 
("claimant has right to a hearing before [issuance] of BVA 
decision"); 38 C.F.R. §§ 3.103(a) and (c) (1), 19.9, 19.25, 
20.700, 20.704).  Accordingly, the case is REMANDED for the 
following action:

After waiting for the veteran's 400 day 
period of active duty to end, the RO 
should add the veteran's name to the 
schedule of hearings to be conducted at 
the RO before a Member of the Board, and 
notify him of the scheduled hearing at 
the latest address of record.  A copy of 
the notice provided to the veteran of the 
scheduled hearing should be placed in the 
record.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




